Citation Nr: 1035115	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy.  

2.  Entitlement to service connection for elevated post-voiding 
residuals.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1971, including service in the Republic of Vietnam from August 
1970 to July 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in October 2005 and March 2008 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  In the October 2005 decision, the 
RO granted the Veteran's petition to reopen his claim for service 
connection for PTSD and denied entitlement to service connection 
for PTSD on the merits.  In the March 2008 decision, the RO 
denied entitlement to service connection for benign prostatic 
hypertrophy and elevated post-voiding residuals.  In May 2010, 
the Veteran testified at a hearing before the undersigned 
Veterans Law Judge.  

At the outset, the Board notes that, in an April 2009 decision, 
(i.e., after the October 2005 decision denying the Veteran's 
claim for service connection for PTSD), the RO denied entitlement 
to service connection for a schizoaffective disorder (depressed 
type).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDINGS OF FACT

1.  At his June 2008 hearing, prior to the promulgation of a 
decision in this appeal, the Veteran requested that his claims on 
appeal for service connection for benign prostatic hypertrophy 
and elevated post-voiding residuals be withdrawn. 

2.  The Veteran's claim of entitlement to service connection for 
PTSD was denied by a December 2002 rating decision.  He did not 
appeal.

3.  The evidence received since the December 2002 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for 
service connection for benign prostatic hypertrophy have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for withdrawal of an appeal by the Veteran for 
service connection for elevated post-voiding residuals have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

3.  The December 2002 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the December 2002 rating decision is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, at his May 2010 Board hearing, the Veteran stated on the 
record that he wished to withdraw his claims for service 
connection for benign prostatic hypertrophy and post-voiding 
residuals.  See May 2010 Board hearing transcript.  This 
statement acts as a withdrawal of the Veteran's appeal, and 
hence, there remain no allegations of errors of fact or law for 
appellate consideration with regard to these issues.  
Accordingly, the Board does not have jurisdiction to review these 
claims on appeal and they are dismissed.

II.  New and Material Evidence

In this decision, the Board reopens the Veteran's PTSD claim and 
remands it for further development.  Thus, a discussion of VA's 
duties to notify and assist is not necessary.  

The Veteran's claim of entitlement to service connection for PTSD 
was initially denied in a June 1991 decision on the grounds that 
there was no evidence in the Veteran's service treatment records 
showing that he had been diagnosed with PTSD, and no evidence of 
record of a psychiatric stressor during service.  In making this 
determination, the RO pointed out that the Veteran's psychiatric 
status examination was normal at the time of separation from 
service and that the Veteran's personnel records indicated that, 
during his service in the Republic of Vietnam, his military 
occupational specialty (MOS) was as a senior carpenter.  The 
Veteran did not appeal.  Subsequently, in December 1991, the 
Veteran attempted to reopen his service connection claim, 
submitting evidence of a VA psychiatric admission from November 
1991 to December 1991.  However, his application to reopen was 
denied by a decision dated in January 1993 for lack of new and 
material evidence.  Thereafter, in May 2002, the Veteran again 
attempted to reopen his service connection claim, reporting that 
he had been undergoing VA treatment for PTSD for the past six 
years.  However, his application to reopen was denied by a 
decision dated in December 2002 for lack of new and material 
evidence.  The Veteran was notified of this decision and of his 
appellate rights by a letter dated December 26, 2002.  He did not 
appeal.  Therefore, the December 2002 decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the last final denial in December 2002, the 
evidence of record consisted of the Veteran's service personnel 
and treatment records, VA treatment records dated from December 
1990 to September 2002, and a September 1991 letter from a VA 
doctor.    

The Veteran filed a claim to reopen in April 2005.  A previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §  5108; 38 C.F.R. 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes of 
determining whether VA has received new and material evidence 
sufficient to reopen a previously-denied claim, the credibility 
of the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 
1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Evidence obtained since the December 2002 rating decision 
includes psychiatric evaluations from Dr. Ellen Kanter dated in 
November 1992 and August 1993, which were first received by VA in 
March 2009; additional VA treatment records dated from December 
1992 to September 2002 that were first associated with claims 
file in March 2009, as well as VA treatment records dated through 
December 2009; letters from VA doctors dated in May 2005, 
December 2007, and June 2008; a VA examination report dated in 
October 2005; an October 2007 Decision Review Officer (DRO) 
hearing transcript; statements from the Veteran's sister and 
friend dated in January 2009; statements from the Veteran 
regarding his in-service stressors dated in June 2006 and January 
2009; and a May 2010 Board hearing transcript. 

Significantly, the newly submitted evidence shows that the 
Veteran has been diagnosed with PTSD.  Specifically, the November 
1992 psychiatric evaluation report from Dr. Kanter indicates 
that, at that time, the Veteran's clinical picture was most 
consistent with PTSD.  Additionally, the October 2005 VA examiner 
diagnosed the Veteran with PTSD, as well as a depressive 
disorder, a cognitive disorder, and a schizoaffective disorder 
(depressed type), currently in remission.  Further, the newly 
associated VA treatment records reveal that the Veteran has 
consistently been diagnosed with PTSD pursuant to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  See VA treatment records dated in May 2007, June 2007, 
August 2007, September 2007, October 2007, November 2007, 
December 2007, February 2008, March 2008, April 2008, May 2008, 
June 2008, August 2008, September 2008, October 2008, November 
2008, December 2008, January 2009, March 2009, April 2009, May 
2009, August 2009, October 2009, and November 2009.  Moreover, in 
a June 2008 letter, the Veteran's regular VA psychiatrist 
reported that, according to the DSM-IV, the Veteran has chronic 
to severe PTSD. 

The newly submitted evidence also shows that the Veteran's PTSD 
may be related to stressful events that occurred during service.  
Specifically, at his psychiatric evaluation with Dr. Kanter in 
August 1993, Dr. Kanter noted that the Veteran had done a tour of 
duty in Vietnam as infantry support, reporting that his time in 
Vietnam was very difficult for him.  Additionally, in a May 2005 
letter, a VA doctor reported that the Veteran was exposed to 
"the atrocities of war" while serving in Vietnam with the 92nd 
Engineers, D Company, from August 1970 to July 1971, and that 
this exposure precipitated his chronic, severe PTSD.  Further, at 
his October 2005 VA examination, the Veteran reported that he had 
experienced two stressful events during service: 1) on his first 
night in Vietnam, when he saw three gunships attack the enemy on 
a nearby mountain by firing guns and dropping napalm; and 2) 
three nights before leaving Vietnam, after watching the enemy 
bring in additional people and supplies on a nearby mountain for 
several days, he apparently became concerned that the enemy would 
attack the base and recommended an air strike that was carried 
out that night.  The examiner stated that although these reported 
stressors were relatively mild, it did appear that witnessing the 
air strike caused him to fear for his life, and that the Veteran 
had felt a threat to his physical integrity, some fear and 
helplessness, and generally that his life was in jeopardy while 
he was in Vietnam.  As such, the examiner provided the opinion 
that it was at least as likely as not that the Veteran's PTSD 
symptoms were associated with his "exposure to some combat-
related trauma in Vietnam."   

Additionally, in a June 2006 statement, the Veteran indicated 
that he had witnessed three traumatic events while serving in 
Vietnam.  First, on August 6, 1970, the day that he landed in 
South Vietnam, he saw several gunships (helicopters) firing guns 
and killing people while hovering around a nearby mountain.  
Second, while stationed in Long Binh, South Vietnam, in the 
winter of 1971 (i.e., during monsoon season), he saw his Sergeant 
of Guards get killed by friendly fire.  Finally, while stationed 
in Long Binh, South Vietnam, during the winter of 1971, he 
witnessed a number of air strikes on the side of a nearby 
mountain in which people were killed.  

Subsequently, during VA treatment in August 2006 and August 2007, 
in diagnosing the Veteran with PTSD, doctors noted that the 
Veteran had combat experience while serving in Vietnam.  
Additionally, during VA treatment in January 2007, the Veteran 
reported that he still had nightmares regarding his experiences 
during service, including an incident in which one of his 
sergeants was killed by friendly fire.  Further, in June 2008, in 
reporting that the Veteran had been diagnosed with PTSD with a 
generalized anxiety disorder, a VA doctor noted that the Veteran 
had served in Vietnam as combat support in his role as a 
carpenter.  Similarly, during VA treatment in December 2009, a 
doctor reported that the Veteran was a Vietnam combat Veteran 
with a history of PTSD.  

Moreover, at his October 2007 hearing, the Veteran reported that, 
on his first night in Vietnam, gunfire had broken out on a nearby 
mountain and he watched as three gunships came in and fired on 
the mountain.  He also indicated that his year of service in 
Vietnam was a very tough one, as the body counts were very high 
that year.  Additionally, the Veteran reported that, at one point 
during the monsoon season (i.e., the six months from April and 
September), he noticed that the Viet Cong who were staying on a 
mountain about a mile and a half away from the base were building 
up their forces, so he told his Sergeant that trouble was coming, 
and that same night the mountain was hit with napalm.  In this 
regard, the Veteran reported that he had feared that a counter 
attack would result from this air strike, and that sure enough, a 
three hour ground attack ensued shortly thereafter.  Upon 
questioning, the Veteran also indicated that he did witness a 
casualty during this firefight, indicating that he saw a fellow 
soldier known as "Pappason" killed in the fight.  Finally, the 
Veteran reported that while he had been given three weapons in 
Vietnam, he had never actually seen combat and had never 
personally shot anyone.  

Thereafter, in a January 2009 statement, the Veteran reported 
that he had witnessed four traumatic events while serving in 
Vietnam.  First, on August 6, 1970, the day that he landed in 
South Vietnam, he witnessed three gunships (Hueys) firing guns on 
a nearby mountain and saw people being killed.  Second, in May or 
June 1971, while stationed in South Vietnam, he saw his Sergeant 
of the Guards get killed by friendly fire. Third, while stationed 
in Long Binh, South Vietnam, during the winter of 1971, he 
witnessed a number of air strikes on the side of a nearby 
mountain in which people had been killed.  Finally, at the end of 
July 1971, he saw a firefight at the nearby motor pool in which 
Australian soldiers that had been stationed in Long Binh, South 
Vietnam, were killed in a gun tower.  

Additionally, in her January 2009 statement, the Veteran's sister 
conveyed the Veteran's report that he could not eat hamburgers as 
they reminded him of the "mangled limbs of the dead and wounded 
bodies" that he had seen in Vietnam.  She also reported that he 
was afraid to go to stores because he was afraid that the Viet 
Cong would be around the corner to ambush him.  

Finally, at his May 2010 Board hearing, the Veteran reported 
that, during service, he had been a combat engineer and had 
provided infantry support.  Specifically, the Veteran reported 
that, in this role, he maintained three weapons, went on patrols, 
and called in air strikes.  In regard to this latter duty, the 
Veteran again reported that, after watching the Viet Cong 
building up their forces for three days, he informed his sergeant 
that there was trouble coming and that something should be done.  
According to the Veteran, following his suggestion, an air strike 
was carried out that night, and napalm was dropped on the enemy 
forces.  At his hearing, the Veteran also indicated that, while 
he did not have a specific horrific experience outside of the 
ordinary while in Vietnam, his daily experiences while stationed 
in Vietnam as an infantryman were traumatizing.  In this regard, 
the Veteran stated that it was stressful to be the only one in 
the unit with a machine gun. 

The Veteran's claim was previously denied because there was no 
evidence of record showing that the Veteran had been diagnosed 
with PTSD, and there was no evidence of record regarding an in-
service stressor.  The evidence submitted since December 2002 
shows that the Veteran has been diagnosed with PTSD, provides 
more specific information regarding stressful events that 
occurred during the Veteran's time in service, and indicates that 
the Veteran's PTSD may be related to stressful events that 
occurred during service.  This evidence is new in that it had not 
previously been submitted, and is not merely cumulative or 
redundant of previous evidence of record.  It is also material 
insofar as it relates to a previously unestablished fact 
necessary to substantiate the Veteran's claim; specifically, 
evidence of a currently diagnosed disability and more specific 
information regarding his in-service stressors.  The additional 
evidence being both new and material, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).   


ORDER

The Veteran's appeal regarding service connection for benign 
prostatic hypertrophy is dismissed.

The Veteran's appeal regarding service connection for elevated 
post-voiding residuals is dismissed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran contends that he has PTSD as a result of traumatic 
and stressful events that occurred during his service in the 
Republic of Vietnam.  Specifically, as discussed above, he 
contends that his PTSD resulted from the following events: 1) on 
August 6, 1970, the day that he landed in South Vietnam, he 
witnessed three gunships (Hueys) firing guns on a nearby mountain 
and saw people being killed; 
2) while stationed in Long Binh, South Vietnam, in the winter of 
1971 (i.e., in May or June), he saw his Sergeant of Guards get 
killed by friendly fire; 3) while stationed in Long Binh, South 
Vietnam, in the winter of 1971 (during monsoon season), he 
witnessed a number of air strikes on the side of a nearby 
mountain in which people had been killed; and 4) at the end of 
July 1971, he saw a firefight at a nearby motor pool in which 
several Australian soldiers that had been stationed in Long Binh, 
South Vietnam, were killed in a gun tower.  Additionally, the 
Veteran's testimony at a DRO hearing in October 2007 indicates 
that he was traumatized by seeing a fellow soldier known as 
"Pappason" killed in the firefight that broke out following the 
July 1971 air strike.  Finally, the evidence of record indicates 
that the Veteran was also traumatized by seeing "mangled limbs 
of the dead and wounded bodies" in Vietnam, and had feared that 
the Viet Cong were about to attack.  See January 2009 statement 
from the Veteran's sister and May 2010 Board hearing transcript.  

To establish entitlement to service connection for PTSD a Veteran 
must provide 1) medical evidence diagnosing PTSD; 2) a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and 3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The evidence of record indicates that the Veteran currently has 
PTSD.  Specifically, the Veteran has received VA psychiatric 
treatment since December 1990, when he was given a provisional 
diagnosis of PTSD; and in July 1991, a VA doctor reported that 
the Veteran had been diagnosed with PTSD and depression.  The 
Veteran has since received fairly consistent treatment for 
psychosis, a schizoaffective disorder, a depressive disorder, and 
PTSD.  Additionally, the October 2005 VA examiner diagnosed the 
Veteran with PTSD, as well as a depressive disorder, a cognitive 
disorder, and a schizoaffective disorder (depressed type), 
currently in remission.  Further, VA treatment records show that 
the Veteran has had a diagnosis of PTSD pursuant to the DSM-IV 
criteria since May 2007.  Finally, in a June 2008 letter, the 
Veteran's regular VA psychiatrist reported that, according to the 
DSM-IV, the Veteran has chronic to severe PTSD. 

There is also some medical evidence of record showing that there 
is a relationship between the Veteran's current symptoms of PTSD 
and his reported in-service stressors.  Specifically, the October 
2005 VA examiner provided the opinion that, based on the 
Veteran's reports, his symptoms did "cross the threshold for a 
diagnosis of PTSD," and his symptoms were at least as likely as 
not associated with his "exposure to some combat-related trauma 
in Vietnam."   However, in this regard, the examiner noted that 
the Veteran's reported stressors were relatively mild and stated 
that it was difficult to determine whether the Veteran felt a 
sense of horror or helplessness while in Vietnam.  However, the 
examiner then went on to report that, while the Veteran's 
stressors were mild, it did seem that the U.S. air strikes he 
witnessed caused him to fear for his life.  As such, the examiner 
reported that, using a conservative definition of the DSM-IV 
criteria, the Veteran's reported stressors met Criterion A 
because there was a threat to his physical integrity, and he had 
felt some fear and helplessness, feeling generally as though his 
life was in jeopardy while he was in Vietnam.  

However, despite the October 2005 VA examiner's opinion generally 
relating the Veteran's PTSD to combat-related trauma in Vietnam, 
there is no credible evidence of record indicating that the 
Veteran had any combat exposure during service.  Moreover, to 
date, none of the Veteran's claimed in-service stressors have 
been verified.  In this regard, the Board notes that the evidence 
of record fails to show that the Veteran was awarded any medals 
or decorations for valor, combat experience, or combat injuries, 
and does not otherwise show that he had actual combat with the 
enemy.  Further, his DD-214 shows no certificates or awards 
denoting participation in combat.  As such, corroborating 
evidence that the claimed in-service events actually occurred is 
necessary to support the Veteran's claim.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); see also Doran v. Brown, 6 Vet. 
App. 283 (1994).

In this regard, as noted by the October 2005 VA examiner, the 
evidence of record is fairly inconsistent with regard to what the 
Veteran actually witnessed and experienced during service.  
Specifically, in his June 2006 and January 2009 statements, the 
Veteran reported that he saw enemy forces killed on a nearby 
mountain, his Sergeant of Guards killed by friendly fire, and 
several Australian soldiers killed in a gun tower.  Additionally, 
at his October 2007 DRO hearing, the Veteran reported that he 
witnessed a casualty in a July 1971 firefight.  Further, several 
VA doctor's have noted that the Veteran served in combat in 
Vietnam, witnessed "the atrocities of war" while in Vietnam, 
and had nightmares regarding being back in combat.  
Significantly, however, during VA treatment in June 1993, the 
Veteran reported that he had no combat experience during service; 
at his October 2005 VA examination, he reported that he had not 
witnessed anyone get wounded or killed during service, stating 
that he had never been close enough to combat to directly witness 
someone being hit or killed; and at his October 2007 DRO hearing, 
after reporting that he saw a fellow soldier killed in a 
firefight, he went on to report that he had not seen combat while 
he was in Vietnam.  Moreover, while the Veteran reported at his 
October 2005 VA examination that everyone applauded him for 
calling in an air strike three days before leaving Vietnam, at 
his May 2010 hearing, when discussing the same air strike, the 
Veteran stated that no one had thanked him for "saving the 
battalion" by suggesting the air strike.  

As such, due to the inconsistencies in the Veteran's reports, the 
Board finds that the Veteran's statements do not constitute 
credible evidence of his claimed in-service stressors, and as 
such, further attempts by the RO to verify that these events 
occurred is necessary before the Board renders a decision in this 
case.  In this regard, the Board acknowledges that, in October 
2006, the RO submitted a CURR request, attempting to verify 
whether 1) the Veteran recommended an air strike on the enemy on 
a nearby mountain in July 1971, and 2) the Veteran's Sergeant of 
Guard was killed by friendly fire in June 1971.  A response to 
this request was received in August 2007, which indicated that, 
in regard to the first reported stressor, the available documents 
retired by the 92nd Engineer Battalion failed to show that the 
Veteran had recommended any air strike locations.  In regard to 
the second reported stressor, the response indicated that, while 
the daily journals of the 18th Military Police Brigade (18th MP 
Bde) dated from May 1, 1971, to July 31, 1971, failed to show 
that a Sergeant of the Guard was killed by friendly fire, these 
daily journals did indicate that, on June 28, 1971, a soldier was 
admitted to the hospital in serious condition after he tripped 
and fell while on guard duty, causing his weapon to discharge 
with one round entering his chest, and that small arms fire was 
exchanged with hostile forces on the perimeter of the camp 
between June 22, 1971, and July 18, 1971, with zero casualties 
resulting.  Significantly, however, the Board notes that the 
Veteran was assigned to the 18th and 20th Brigade, Company D, 
92nd Engineer Battalion, not the 18th Military Police Brigade, so 
it is unclear whether these daily journal entries are pertinent 
to the Veteran's claim.  As such, further development is 
warranted regarding whether the Veteran witnessed the death of 
his Sergeant of Guards and/or saw a firefight in June/July 1971, 
while he was stationed in Long Binh, Vietnam. 

Moreover, the Board notes that, to date, no attempts have been 
made to verify whether there was a U.S. air strike on enemy 
forces on a nearby mountain on August 6, 1970 (i.e., the night 
that the Veteran arrived in Vietnam), or whether any Australian 
soldiers were killed in a firefight at a motor pool close to the 
base in Long Binh, South Vietnam, in July 1971.   Finally, no 
efforts have been made to verify whether a soldier known as 
"Pappason" was killed in a firefight in June/July 1971.  

In this regard, the Board notes that stressor verification 
requires that the Veteran provide, at a minimum, a stressor that 
can be documented, the location where the incident took place, 
the approximate date of the incident, and the unit of assignment 
at the time the stressful event occurred.  See M21-1MR, Part 
IV.ii.1.D.14.d.  In this case, the Veteran has provided the 
approximate dates and locations of his reported stressors, as 
well as his unit of assignment at those times (i.e., the 18th and 
20th Brigade, Company D, 92nd Engineer Battalion).  Additionally, 
as noted above, his DD-214 reveals that he was serving in the 
Republic of Vietnam at the time of all of his reported stressors 
(i.e., from August 6, 1970, to July 31, 1971).  Moreover, the 
Board finds that the stressors described by the Veteran could be 
verifiable insofar as they may be documented events. 
Specifically, the death of a Sergeant of Guards as a result of 
friendly fire in the winter of 1971 in Long Binh, Vietnam; the 
death of several ally Australian soldiers in a firefight in July 
1971; an airstrike a mile and a half from the base in Long Binh, 
Vietnam, on August 6, 1971; and the death of a soldier known as 
Pappason in July 1971 in Long Binh, Vietnam, are all likely to be 
documented events.  However, regardless of whether these events 
are verifiable, efforts to corroborate his reported in-service 
stressors should be undertaken before the Board renders a 
decision in this case.  

Furthermore, the Board notes that, effective July 13, 2010, the 
regulations governing service connection for PTSD were amended to 
relax the adjudicative evidentiary requirements for determining 
what happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) 
provides that, if a stressor claimed by a Veteran is "related to 
the Veteran's fear of hostile military or terrorist activity," 
and a VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted), confirms that the 
claimed stressor is 1) adequate to support a diagnosis of PTSD, 
and 2) that the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3).  Moreover, the amendment provides that, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.  

In this case, the evidence of record indicates that the Veteran 
may have feared for his life following several U.S. air strikes 
on enemy forces on a mountain close to his base in Long Binh, 
Vietnam, including an air strike that occurred on his first night 
in Vietnam (i.e., August 6, 1970), and one that occurred three 
days before he left Vietnam (i.e., July 28, 1971).  The Veteran 
may have also feared for his life during a ground fight that 
broke out in or around the base in Long Binh, Vietnam, following 
a U.S. air strike in July 1971.  As such, the amended 38 C.F.R. § 
3.304(f)(3) should be considered by the RO on remand.  

Finally, regardless of whether the Veteran's PTSD stressors can 
be verified, because the Veteran has reported witnessing 
stressful events during service and being fearful of hostile 
military or terrorist activity during service, and because there 
is some evidence of record indicating that the Veteran's PTSD 
symptomatology is related to combat exposure during service, the 
Board finds that a further VA examination assessing whether he 
has a current psychiatric disorder that is related to service is 
necessary.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

As this case is being remanded for the foregoing reasons, any 
recent VA treatment records should also be obtained on remand.  
In this regard, the Board observes that the Veteran receives 
regular VA treatment, and records of his VA care, dated since 
December 2009, have not been associated with the claims folder.  
Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide a more specific and detailed 
statement describing his alleged stressors, 
including, but not limited to, the names of 
1) the Sergeant of Guards that was killed by 
friendly fire in the winter of 1971, 2) the 
Australian soldiers that were killed in the 
gun tower in July 1971, and 3) the fellow 
soldier, referred to as "Pappason," who was 
killed in a firefight in July 1971.  He 
should be informed that specific dates, 
locations, circumstances, and names of those 
involved in the reported incidents would 
prove helpful in attempting to verify his 
stressors. 

2.  Thereafter, regardless of whether the 
Veteran submits a more specific statement, 
the RO via the AMC should request that U.S. 
Army and Joint Services Records Research 
Center (JSRRC) provide any available 
information that might corroborate the 
Veteran's alleged in-service stressors from 
his time served with the 18th and 20th 
Brigade, Company D, 92nd Engineer Battalion 
in Long Binh, Vietnam, including 1) an air 
strike on enemy forces on a mountain close to 
the base (i.e., about a mile and a half away) 
involving three U.S. gunships (Hueys) firing 
guns and dropping napalm on August 6, 1970; 
(2) a Sergeant of Guards getting killed by 
friendly fire in the winter of 1971 (i.e., in 
May or June); (3) several U.S. airstrikes on 
the enemy on a nearby mountain in which enemy 
forces were killed between April 1971 and 
July 1971; (4) a firefight at a motor pool 
close to the base in July 1971 in which 
several Australian soldiers were killed in a 
gun tower; and (5) a firefight in July 1971 
in which a fellow soldier referred to as 
"Pappason" was killed.  

In providing this information, JSRRC should 
indicate whether the information obtained in 
August 2007 in response to the October 2006 
CURR request (i.e., information obtained from 
the daily journals of the 18th Military 
Police Brigade (18th MP Bde)), in any way 
pertains to the Veteran's claimed in-service 
stressors from his time with the 18th and/or 
20th Brigade, Company D, 92nd Engineer 
Battalion.  

JSRRC should be provided with a copy of this 
remand and copies of the Veteran's available 
service personnel records, including his DD-
214, showing service dates, duties, and units 
of assignment, as well as his June 2006 and 
January 2009 statements regarding his 
stressors, and any additional relevant 
evidence associated with the claims folder as 
a result of this remand.

3.  Obtain a complete copy of any recent 
treatment records regarding the Veteran's 
PTSD and/or an acquired psychiatric disorder 
from the Boston, Massachusetts, VA Medical 
Center, dated since December 2009.  

4.  Once the foregoing development has been 
completed, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in the DSM-IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressors reported by the Veteran and 
established as having occurred during active 
service.   Additionally, the examiner should 
provide an opinion as to whether the 
Veteran's claimed stressors are adequate to 
support a diagnosis of PTSD based on a fear 
of hostile military or terrorist activity 
during service, and whether his symptoms are 
related to the claimed stressors.  In doing 
so, the examiner should acknowledge the lay 
evidence of record regarding the Veteran's 
fear of attack by enemy forces following the 
U.S. air strikes in August 1970 and July 
1971, as well as his fear of death and/or 
injury during a firefight in July 1971.  

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of any 
other psychiatric disorder found to be 
present.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder had its onset during active service 
or is related to any in-service disease, 
event, or injury.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested report 
does not include adequate responses to the 
specific opinions requested, the report must be 
returned for corrective action.

6.  Finally, readjudicate the Veteran's claim 
for service connection for PTSD.  In doing 
so, the AMC should consider the amended 
regulations governing service connection 
for PTSD, effective July 13, 2010.  If 
the claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


